UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 31, 2014 Date of Report (Date of earliest event reported) Apollo Global Management, LLC (Exact name of registrant as specified in its charter) Delaware 001-35107 20-8880053 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 9 West 57th Street, 43rd Floor New York, New York 10019 (Address of principal executive offices) (Zip Code) (212) 515-3200 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March3, 2014, Apollo Global Management, LLC (the “Company”) filed its annual report on Form 10-K for the fiscal year ended December 31, 2013 (the “2013 Annual Report”).The consent of Deloitte & Touche LLP, the Company’s independent auditor, was inadvertently omitted from the 2013 Annual Report. The Company is filing this current report for the sole purpose of filing the consent of Deloitte & Touche LLP with respect to the financial statements of the Company included in the 2013 Annual Report. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Consent of Deloitte & Touche LLP with respect to financial statements of Apollo Global Management, LLC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. APOLLO GLOBAL MANAGEMENT, LLC Date: March 31, 2014 By: /s/ John J. Suydam John J. Suydam Chief Legal Officer EXHIBIT INDEX Exhibit No. Description Consent of Deloitte & Touche LLP with respect to financial statements of Apollo Global Management, LLC.
